       Case 2:17-cv-02641-RK Document 50 Filed 05/24/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS,
    Plaintiff,

             v.                                Civil Action No. 17-2641

WILLIAM P. BARR et al.,
     Defendants.
                                          ORDER

       AND NOW, this :J..tf71ayof        #If~                , 2019, upon consideration of

Plaintiff Edward A. Williams' ("Williams'') Motion to Alter or Amend Judgment, and the

response and any reply thereto, it is hereby ORDERED that:

       Williams' Motion (Doc. No. 48) is DENIED.



                                           BY THE COURT:



                                            /€7~-;J.~~
                                           ROBERT F. KELLY
                                                    - ./
                                           SENIOR JUDGE
